DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2021, has been entered.

Response to Arguments
	The § 112 rejection is withdrawn in view of the amendments to the claims.
	The examiner responds to Applicant’s arguments and the alleged synergistic combination which appears to be an intimation that the claimed compositions provides unexpected results.
	The examiner notes that unexpected results must be shown rather than merely alleged.  A showing of unexpected results should explain how the claimed combination exhibits an unexpectedly advantageous property as compared to each agent used alone.  At this time, there has not been a showing that provides unexpected results associated with the claimed combination that is commensurate in scope with the claims.  As such, the examiner is determining whether or not a prima facie showing is made for the record in view of the cited prior art.

	The examiner notes that the instant claims are product claims.  Thus, the examiner is determining if there is a motivation with a reasonable expectation of success in arriving at the claimed product.  Here, Shah teaches topical caffeine provides significantly greater anti-inflammatory effect in an animal model of rheumatoid arthritis.  Fujita teaches diphenhydramine treats arthritis pain.  Zoeller teaches magnesium sulfate heptahydrate treats arthritis pain.  Each of these active agents is taught for use at a claimed concentration or a concentration that overlaps the claimed concentration.  Thus, it would be obvious for a POSA to combine components each of which are beneficial when topically applied to a subject with arthritis.
	The examiner adds references to address the newly added limitations.
	Rieger (U.S. Pat. No. 4,609,677) teaches topical formulations to include carriers, including: alcohols, glycerol, mineral oil, and petrolatum. See col. 2, lines 62-66.  Prior art claim 5 includes a carrier for an anti-inflammatory composition that has glycerol, mineral oil, petrolatum, and an alcohol.  The composition can be used to treat arthritis.  Rieger teaches NSAIDS for treating inflammation and related pain.  The claimed excipients are each known for use together and for use in combination with a NSAID for topical application to treat inflammation and pain.
	Wehling et al., (US2012/0237587) teaches corticosteroids are found to synergistically effective in treating arthritis.  The composition can be administered by topical administration as a cream or gel. See par. 39.  The composition includes a corticosteroid, “especially a glucocorticoid” without exosome.  Such composition can be locally and topically applied. See prior art claims 18 and 19.



Typographical Error in the Claims
	The term glucocorticosteroid is misspelled in new claim 26 as “glucocortiosteriod”. Appropriate correction is required.

Status of the Claims
	Claims 10-26 are pending.  Claims 10-20 are withdrawn.  Claim 21-26 are examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., “EFFECT OF CAFFEINE IN EXPERIMENTAL MODEL OF RHEUMATOID ARTHRITIS IN RATS,” Int J Pharm Sci, Vol 7, Issue 3, 364-367, 20 Dec 2014, in view of Fujita et al., “Prompt Analgesic Effect of Antihistaminic Diphenhydramine Ointment on Bone-Joint-Muscle Pain as Assessed by Skin Impedance,” Pharmacology 2013;92: 158-166, in view of Zoeller (US2020/0138856) (of record), and in view of Schuz et al., (WO2009/098595) (of record), in view of Rieger (U.S. Pat. No. 4,609,677), and in view of Wehling et al., (US2012/0237587).
	Shah teaches caffeine for topical administration in a concentration of 3% to provide a significantly greater anti-inflammatory effect as compared to caffeine oral solution.  The examiner notes that 3% includes 3 g/100g as claimed.  Shah was studying a model of rheumatoid arthritis.  
	Fujita teaches topical application of diphenhydramine for pain relief from arthritis. Se p164. Compared the analgesic effect of an ointment containing 1% diphenhydramine (a typical first-generation antihistaminic drug) with that of indomethacin (a typical non-steroidal anti-inflammatory drug) in elderly patients with osteoarthritis and/or osteoporosis who complained of bone-joint-muscle pain.  Diphenhydramine was shown to exert a marked and prompt analgesic effect for hours and may be useful for bone joint and muscle pains that are common in elderly subjects.
	Zoeller teaches a topical analgesic composition for relief of pain, including arthritis pain, joint stiffness, and muscle aches. See par. 18.  The composition may include at least 15% up to 30% of magnesium sulfate heptahydrate. See par. 20.  This is the preferred analgesic. See prior art claim 2.  
white petrolatum is used in a concentration of 75%. See Example B3, par. 431.  Further, in Example B4, white petrolatum is used in a concentration of 79-85% in embodiments 26-30.  Similarly, Example B5 shows white petrolatum used in a concentration of 85%.  Further, the active agent can be an anti-inflammatory agent and pain relieving components. See par. 350.  Caffeine, e.g., is listed as an active agent and it shown in Examples 2C and 3C.  Caffeine is also listed as an exemplary active agent in Table 2.  It is used in a concentration of 5%, although Shah explains above that a lower concentration can be used to have a claimed effect. 
	Rieger teaches topical formulations to include carriers, including: alcohols, glycerol, mineral oil, and petrolatum. See col. 2, lines 62-66.  Prior art claim 5 includes a carrier for an anti-inflammatory composition that has glycerol, mineral oil, petrolatum, and an alcohol.  The composition can be used to treat arthritis.  Rieger teaches NSAIDS for treating inflammation and related pain.  
	Wehling teaches corticosteroids are found to synergistically effective in treating arthritis.  The composition can be administered by topical administration as a cream or gel. See par. 39.  The composition includes a corticosteroid, “especially a glucocorticoid” without exosome.  Such composition can be locally and topically applied. See prior art claims 18 and 19.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the cited prior art to arrive at the claimed invention.  One would be motivated to do so because Shah teaches caffeine for topical use to treat pain at a claimed concentration; Fujita teaches diphenhydramine for topical use to treat pain at a claimed concentration; Zoeller teaches magnesium sulfate heptahydrate for topical use to treat pain at a M.P.E.P. § 2144.05.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
/JARED BARSKY/Primary Examiner, Art Unit 1628